Order entered August 10, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00487-CR

                          ANTHONY EARL LIGHTNER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F-1360367-X

                                             ORDER
       The reporter’s record in this appeal, filed July 29, 2016, does not contain the State’s

Exhibit No. 1, the DVD of the security video.           The Court ORDERS court reporter Cherie

Williams to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing a certified copy of State’s Exhibit No. 1.

       We DIRECT the Clerk to send copies of this order to Cherie Williams, official court

reporter, Criminal District Court No. 6, and to counsel for all parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE